Opinion of the Court
Robert E. Quinn, Chief Judge:
The accused entered a plea of guilty to five charges, including two specifications of larceny of an automobile. Charge II alleges an unauthorized absence from September 10 to September 14 and Charge III sets out an escape from confinement from the post stockade on September 10. Since the evidence which establishes the latter offense also proves the former, the two are not separately punishable. United States v Kittle, 9 USCMA 321, 26 CMR 101. 'As a result, in his instructions to the court-martial the law officer misstated the maximum period of confinement by six months. Considering that the maximum sentence is twelve years, and that both the convening authority and the board of i*eview substantially reduced the confinement adjudged so that it is now two and one-half years, we believe that the error is too slight to justify remand of the case for reassessment of the sentence.
The decision of the board of review is affirmed.
Judge Ferguson concurs.
Judge Latimer concurs in the result.